EX 99.28(n)(1)(ii) Amendment to JNL Series Trust Multiple Class Plan This Amendmentis made by JNL Series Trust, a Massachusetts business trust (“Trust”) to its Multiple Class Plan (“Plan”). Whereas, the Plan was adopted on April 29, 2013 by the Trust with respect to each of the Trust’s investment portfolios (each a “Fund”) as shown on Schedule A to the Plan, in accordance with Rule 18f-3 under the Investment Company Act of 1940, as amended. Whereas, the following fund merger and sub-adviser replacements have been approved by the Board of Trustees of the Trust: Fund Merger - JNL/M&GGlobalLeaders Fund being merged into the JNL/Franklin Templeton Global Growth Fund. Sub-Adviser Replacements - BlackRock Investment Management, Inc. to replace UBS Global Asset Management, Inc. to sub-advise the JNL/UBS Large Cap Select Growth Fund, which will subsequently be renamed the JNL/BlackRock Large Cap Select Growth Fund; and - Invesco Advisers, Inc. to replace Lazard Asset Management LLC to sub-advise the JNL/Lazard Mid Cap Equity Fund, which will subsequently be renamed the JNL/Invesco Mid Cap Value Fund. Whereas, pursuant to the Fund Merger and Sub-Adviser Replacements outlined herein-above, the parties have agreed to amend Schedule A of the Agreement to: - remove the JNL/M&G Global Leaders Fund; - remove the JNL/UBS Large Cap Select Growth Fund; - remove the JNL/Lazard Mid Cap Equity Fund; - add the JNL/BlackRock Large Cap Select Growth Fund; and - add the JNL/Invesco Mid Cap Value Fund. Now Therefore, the Trust hereby amends the Plan as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 16, 2013, attached hereto. In Witness Whereof, the Trust has caused this Amendment to be executed as of June 21, 2013, effective as of September 16, 2013. JNL Series Trust By: /s/ Kristen K. Leeman Name: Kristen K. Leeman Title: Assistant Secretary Schedule a Dated September 16, 2013 Investment Portfolios Fund Class JNL/American Funds Balanced Allocation Fund Class A Class B JNL/American Funds Blue Chip Income and Growth Fund Class A Class B JNL/American Funds Global Bond Fund Class A Class B JNL/American Funds Global Small Capitalization Fund Class A Class B JNL/American Funds Growth Allocation Fund Class A Class B JNL/American Funds Growth-Income Fund Class A Class B JNL/American Funds International Fund Class A Class B JNL/American Funds New World Fund Class A Class B JNL/AQR Managed Futures Strategy Fund Class A Class B JNL/BlackRock Commodity Securities Strategy Fund Class A Class B JNL/BlackRock Global Allocation Fund Class A Class B JNL/BlackRock Large Cap Select Growth Fund Class A Class B JNL/Brookfield Global Infrastructure Fund Class A Class B JNL/Capital Guardian Global Diversified Research Fund Class A Class B JNL/Capital Guardian Global Balanced Fund Class A Class B JNL/DFA U.S. Core Equity Fund Class A Class B JNL/Eagle SmallCap Equity Fund Class A Class B JNL/Eastspring Investments Asia ex-Japan Fund Class A Class B JNL/Eastspring Investments China-India Fund Class A Class B JNL/Franklin Templeton Founding Strategy Fund Class A JNL/Franklin Templeton Global Growth Fund Class A Class B JNL/Franklin Templeton Global Multisector Bond Fund Class A Class B JNL/Franklin Templeton Income Fund Class A Class B JNL/Franklin Templeton International Small Cap Growth Fund Class A Class B JNL/Franklin Templeton Mutual Shares Fund Class A Class B A-1 Fund Class JNL/Franklin Templeton Small Cap Value Fund Class A Class B JNL/Goldman Sachs Core Plus Bond Fund Class A Class B JNL/Goldman Sachs Emerging Markets Debt Fund Class A Class B JNL/Goldman Sachs Mid Cap Value Fund Class A Class B JNL/Goldman Sachs U.S. Equity Flex Fund Class A Class B JNL Institutional Alt 20 Fund Class A JNL Institutional Alt 35 Fund Class A JNL Institutional Alt 50 Fund Class A JNL Institutional Alt 65 Fund Class A JNL/Invesco International Growth Fund Class A Class B JNL/Invesco Large Cap Growth Fund Class A Class B JNL/Invesco Mid Cap Value Fund Class A Class B JNL/Invesco Global Real Estate Fund Class A Class B JNL/Invesco Small Cap Growth Fund Class A Class B JNL/Ivy Asset Strategy Fund Class A Class B JNL/JPMorgan International Value Fund Class A Class B JNL/JPMorgan MidCap Growth Fund Class A Class B JNL/JPMorgan U.S. Government & Quality Bond Fund Class A Class B JNL/Lazard Emerging Markets Fund Class A Class B JNL/M&G Global Basics Fund Class A Class B JNL/Mellon Capital Bond Index Fund Class A Class B JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund Class A Class B JNL/Mellon Capital Emerging Markets Index Fund Class A Class B JNL/Mellon Capital European 30 Fund Class A Class B JNL/Mellon Capital Global Alpha Fund Class A Class B JNL/Mellon Capital Index 5 Fund Class A JNL/Mellon Capital International Index Fund Class A Class B JNL/Mellon Capital Pacific Rim 30 Fund Class A Class B A-2 Fund Class JNL/Mellon Capital Small Cap Index Fund Class A Class B JNL/Mellon Capital 10 x 10 Fund Class A JNL/Mellon Capital S&P 500 Index Fund Class A Class B JNL/Mellon Capital S&P 400 MidCap Index Fund Class A Class B JNL/Mellon Capital Utilities Sector Fund Class A Class B JNL/Morgan Stanley Mid Cap Growth Fund Class A Class B JNL/Neuberger Berman Strategic Income Fund Class A Class B JNL/Oppenheimer Global Growth Fund Class A Class B JNL/PIMCO Real Return Fund Class A Class B JNL/PIMCO Total Return Bond Fund Class A Class B JNL/PPM America Floating Rate Income Fund Class A Class B JNL/PPM America High Yield Bond Fund Class A Class B JNL/PPM America Mid Cap Value Fund Class A Class B JNL/PPM America Small Cap Value Fund Class A Class B JNL/PPM America Value Equity Fund Class A Class B JNL/Red Rocks Listed Private Equity Fund Class A Class B JNL/T. Rowe Price Established Growth Fund Class A Class B JNL/T. Rowe Price Mid-Cap Growth Fund Class A Class B JNL/T. Rowe Price Short-Term Bond Fund Class A Class B JNL/T. Rowe Price Value Fund Class A Class B JNL/WMC Balanced Fund Class A Class B JNL/WMC Money Market Fund Class A Class B JNL/WMC Value Fund Class A Class B JNL/S&P Managed Growth Fund Class A JNL/S&P Managed Conservative Fund Class A JNL/S&P Managed Moderate Growth Fund Class A JNL/S&P Managed Moderate Fund Class A JNL/S&P Managed Aggressive Growth Fund Class A A-3 Fund Class JNL/S&P Competitive Advantage Fund Class A Class B JNL/S&P Dividend Income & Growth Fund Class A Class B JNL/S&P Intrinsic Value Fund Class A Class B JNL/S&P Total Yield Fund Class A Class B JNL/S&P 4 Fund Class A JNL Disciplined Moderate Fund Class A JNL Disciplined Moderate Growth Fund Class A JNL Disciplined Growth Fund Class A A-4
